Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art of Record

The following references are considered to be the closest prior art to the claimed invention: Huangfu Yigeng et al. (CN 106405307 A), hereinafter ‘Yigeng’, Pei-Lun Huang et al. (US 20080298099 A1), hereinafter ‘Huang’, Lin-hui Jing, et al. (CN 204903623 U), hereinafter ‘Jing’, and Ryu Koko (JP 2017163714 A), hereinafter ‘Koko’.

With regards to Claim 1, Yigeng discloses a method for diagnosing a fault based on capacitor voltage, comprising the following process: obtaining fault determining signals Fo, F1, and F2 by comparing capacitor voltage with thresholds (The present invention provides a method for detecting single-tube open-circuit fault of a floating-ground staggered converter, which can perform open-circuit fault detection on a four-phase floating-ground interleaved Boost converter adopted by a fuel cell electric vehicle. ​The technical solution adopted by the present invention to solve the technical problem of the present invention comprises the following steps: ​Step 1: collecting voltage V C 1, V C 2 at two ends of two capacitors in a four-phase floating-ground interleaved Boost converter; ​Step 2, comparing the absolute value of the voltage difference Delta V = V/C2-V C1 of the two capacitors with the set threshold K1, and when/ΔV/< K1, the switch tube has no open circuit fault, and the fault flag bit F0 is set to 0; and when/ΔV/> K1, the switch tube has a fault, and the fault flag bit F 0 is set to 1, ​step 3 is performed;​Step 3: Compare/Delta/V/with the set threshold K2, and when/Delta/V/< K2 occurs, the fault is not stabilized again, the stable flag bit F 1 is set to 0 after the fault, and return to Step 1; When/Delta V/> K 2, a fault occurs and is stable again, and after the fault is stable, the flag bit F 1 is set to 1, and Step IV is performed; ​Step 4: The ΔV is compared with the set threshold K3, and when ΔV < − k3, the upper and lower module fault flag bits F2 are set to 0, and step 5 is performed; when ΔV > K3, the upper and lower module fault flag bits F2 are set to 1, and step 6 is performed, p.1); 
obtaining fault position based on values of F1 and F2 by comparing capacitor voltage with a threshold, to determine a position of an open fault (Step 5: The driving signal of the switch tube S1 is changed to a low level driving, the duration is 0.5 milliseconds, the voltage V ′ C1 at both ends of the capacitor C1 after the voltage of the capacitor C1 at two ends of the capacitor C1 at the start of the low level driving moment is collected, and the difference between the voltage V ′ C1 and the voltage V ′ C1 at the two ends of the capacitor C1 is denoted as ΔV1, and is compared with the set threshold K4​When ΔV1 < K4, the positioning flag bit F 3 is set to 0, ΔV1 > K4, and when ΔV1 > K4, the positioning flag bit F 3 is set to 1, and a faulty switch tube is positioned through Table 1; ​Step 6: The driving signal of the switch tube S3 is changed to a low level driving, the duration is 0.5 milliseconds, the voltage V ′ C2 at the two ends of the capacitor C2 is collected just after the voltage of the capacitor C2 at the low level driving moment is initially injected, and the difference between the voltage V ′ C2 and the voltage V ′ C2 at the two ends of the capacitor C2 is denoted as ΔV2, and is compared with the set threshold K4​When ΔV 2 < K 4, the positioning flag bit F 3 is set to 0, ΔV2 > K 4, the positioning flag bit F 3 is set to 1, and through Table 1, a faulty switch tube is positioned, p.2).
	However, the claimed invention is different from the above mentioned prior art, in the sense that this particular prior art is obtaining the voltage difference between two capacitors and comparing the voltage difference to first, second and third threshold to obtain the values of fault determining signal F0, F1 and F2. Wherein, the claimed invention only obtains one resonant capacitor voltage and compares it to zero, first and second threshold voltage value to obtain F0, F1 and F2. In the claimed invention, F0=0 if the capacitor voltage is alternatively positive and negative and F0=1, if the capacitor voltage is positive or negative. In the prior art, F0=0 when the absolute value of the voltage difference between the capacitors is less than a set threshold value K1 and F0=1 when the absolute value of the voltage difference between the capacitor is greater than K1. Also, in the claimed invention, F1 and F2 is obtained by comparing the resonant capacitor voltage to first and second threshold voltage. In the prior art, F1 and F2 is obtained by comparing the voltage difference between the capacitors with threshold values K2 and K3 respectively. Moreover, in the claimed invention, the fault position signals FS1, FS2, FS3, and FS4 are obtained based on values of F1 and F2, by comparing the resonant capacitor voltage with a third threshold voltage u2*, a fourth threshold voltage -u2*, a fifth threshold voltage u3*, and a sixth threshold voltage -u3*. In the prior art, an additional signal F3 is introduced to determine fault position by comparing the voltage differences of both ends of respective capacitors (ΔV1 from C1 and ΔV2 from C2) with another threshold value K4. 

  Huang discloses and triggering a controller to generate a phase-shifted pulse width modulation (PWM) signal (Under normal operation of the flyback converter 100, the PWM controller 180 generates the PWM signal SD according to the current comparator output CCO to switch the switch 120; while fault occurs, the current comparator output CCO vanishes and the PWM controller 180 generates the PWM signal SD according to the current limiting output CLO or the maximum duty limit DMAXB instead to switch the switch 120 [0019]).

Jing discloses sampling the resonant capacitor voltage of the LLC resonant converter (LLC resonant converter has been widely used, resonance current sampling is LLC important one ring abnormal protection and primary side current feedback in a switching power supply… a capacitor C4 samples the resonant capacitor voltage C1 is transmitted to the overflowing-protecting pin of the control chip, p.2). 

Koko discloses comparing the capacitor voltage with a threshold voltage to determine a position of an open fault (The present invention relates to a power conversion device including a switching element, a short-circuit fault diagnosis method and an open failure diagnosis method for a switching element included in the power conversion device, p.2; Therefor, when the voltage decreases rate of the capacitor 14 is smaller than the predetermined threshold value (S24: No), the failure diagnosis unit 20 indicates that an open failure has occurred in at least one of the switching elements 11U and 11Y to which the pulse has been applied, p.15).


Allowable Subject Matter

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, Yigeng, Huang, Jing, and Koko, either singularly or in combination, fail to anticipate or render obvious,

 obtaining fault determining signals Fo, F1, and F2 by comparing a resonant capacitor voltage of an LLC resonant converter with zero, a first threshold voltage u1*, and a second threshold voltage -u1*;

obtaining fault position signals FS1, FS2, FS3, and FS4 based on values of F1 and F2 by comparing the resonant capacitor voltage with a third threshold voltage u2*, a fourth threshold voltage -u2*, a fifth threshold voltage u3*, and a sixth threshold voltage -u3*, to determine a position of an open fault, in combination with all other limitations in the claim as claimed and defined by applicant.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ting-ting Cai (CN 107589335 A) discloses a method for diagnosing fault based on capacitor voltage, by comparing capacitor voltage of a converter with a threshold voltage.
Xu Dianguo et al. (CN 104597370 A) discloses a state observer-based detection method of an open-circuit fault of an IGBT (insulated gate bipolar transistor) of an MMC (modular multilevel converter) and aims to quickly diagnose reason and position of the open-circuit fault of the IGBT of the MMC. 
Xu Kunshan et al. (CN 106885966 A) discloses an open-circuit fault diagnosis method for an MMC power device, comprising a fault detection step and a fault locating step based on an increment prediction model.
Choe Wongyeong et al. (KR 100911540 B1) discloses a fault diagnosis step where fault detection unit first applies a diagnostic PWM signal to the switches S1 and S4 operating in pairs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863